DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 6, 11, and 15 have been amended, claims 1-20 remain pending, and claim 4 has been withdrawn from consideration.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6, 7, 11-13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oatman (US 4,658,515).
Regarding claim 1, Oatman discloses an article of footwear comprising: an upper (upper as seen in Fig. 1); an outsole (outsole as seen in Fig. 1) attached to the upper and including a ground-engaging surface; and a midsole (insole 5) disposed between the upper and the outsole and including a first surface (bottom sheet 10), a second surface (upper sheet 20), and a series of walls (band portions 34 of spacer sheet 30) formed separately from and fastened to each of the first surface and the second surface to define a series of channels (apertures 35) extending substantially perpendicular to a longitudinal axis of the midsole (wherein the apertures extend across a width of the midsole) and along an entire length of the midsole, the series of channels being isolated from one another (by band portions 34) and each receiving a quantity of particulate matter (particles 40) therein (column 2, lines 29-68; Fig. 1-3).
Regarding claim 2, Oatman discloses that the particulate matter is permitted to move along a longitudinal axis of each channel in a direction substantially perpendicular to the longitudinal axis of the midsole (Fig. 2).

Regarding claim 6, Oatman discloses that adjacent ones of the channels overlap one another (wherein the channels overlap one another along a length of midsole, from the front of the midsole to a rear of the midsole).
Regarding claim 7, Oatman discloses that the particulate matter includes foam beads (column 2, lines 40-44, 61-65).
Regarding claim 11, Oatman discloses an article of footwear comprising: an upper; an outsole attached to the upper and including a ground-engaging surface; and a midsole disposed between the upper and the outsole and including a first surface, a second surface, and a series of walls formed separately from and fastened to each of the first surface and the second surface to define a series of channels extending substantially perpendicular to a longitudinal axis of the midsole, the series of channels overlapping one another in a direction substantially parallel to the longitudinal axis and each receiving a quantity of particulate matter therein (as discussed regarding claims 1 and 6 above).
Regarding claim 12, Oatman discloses that the particulate matter is permitted to move along a longitudinal axis of each channel in a direction substantially perpendicular to the longitudinal axis of the midsole (as seen in Fig. 2).
Regarding claim 13, Oatman discloses that the particulate matter is restricted from moving between channels in a direction substantially parallel to the longitudinal axis of the midsole by the walls (as seen in Fig. 2, 3).
Regarding claim 17, Oatman discloses that the particulate matter includes foam beads (column 2, lines 40-44, 61-65).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oatman, as applied to claims 1 and 11, in view of Squyers, Jr. (US 4,905,320), herein Squyers.
Regarding claims 5 and 14, Oatman does not disclose that the channels include a substantially triangular cross-section. Squyers teaches a shock absorbing article formed from an outer membrane (outer sheets 14, 16) and having a series of walls (sheets 20, 22, 28, 30) that define a series of channels (pockets 23, 32) containing particulate matter (beads 12), the series of channels overlapping one another and including a substantially triangular cross-section (column 3, line 38-column 4, line 13; Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the channels of Oatman such that they have a substantially triangular cross-section, as taught by Squyers, in order to provide a different degree of support and cushioning to the sole, depending on the needs of the individual user. 
Regarding claims 15 and 16, Squyers teaches that at least one of the series of channels (pocket 32) overlaps an adjacent pair of the series of channels (pockets 23) and is disposed between the pair of the series of channels (Fig. 2).

Claims 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oatman, as applied to claims 1, 7, 11, and 17, in view of Taylor (US 3,971,839).
Oatman does not disclose the specific size and shape of the foam beads. Taylor teaches a cushion for a shoe sole in the form of an outer membrane having a quantity of particulate matter (discrete particles). The particles may be spherical in shape. The particles may be approximately the same size and shape, or at least one of a different size and shape (column 2, lines 65-68; column 3, lines .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732